United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3294
                                   ___________

Irene Barnett,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: March 10, 2004
                                Filed: April 1, 2004
                                 ___________

Before RILEY and MELLOY, Circuit Judges, and ERICKSON,1 District Judge.
                            ___________

RILEY, Circuit Judge.

     Irene Barnett (Barnett) applied for disability benefits with the Social Security
Administration, claiming debilitating right wrist pain and hand problems. An
administrative law judge (ALJ) denied Barnett’s request for benefits. The Social




      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
Security Appeals Council (Appeals Council), and the district court2 affirmed the
ALJ’s decision. We affirm.

I.     BACKGROUND
       Barnett, a high-school educated thirty-eight year old, alleges she has been
disabled since April 1, 1995, due to problems with her right wrist and hand. Before
her alleged disability, Barnett worked as a housekeeper, cashier, and assembly line
worker.

       In 1992, Dr. James Russell treated Barnett for possible fractures in her right
and left wrists. For nearly eight years, Barnett did not complain to a doctor about
wrist problems or pain. In May 2000, Dr. Russell treated Barnett for right and left
wrist pain attributed to her 1992 wrist injuries, prescribing drugs and heat treatment.
In November 2000, Barnett complained to Dr. Russell about left wrist pain and a
jammed left little finger. Dr. Russell did not observe anything wrong with the wrist,
and splinted Barnett’s finger and prescribed drugs. In March 2001, Dr. Jason Brandt
evaluated Barnett and observed right wrist swelling, some deformity, tenderness, and
loss of strength, but noted her elbow and shoulder were normal. Seven months later,
Dr. Brandt determined Barnett had both degenerative wrist disease and carpal tunnel
syndrome in her right wrist. To resolve these problems, Dr. Brandt prescribed drugs
and suggested wrist fusion as a possible treatment. Barnett repeatedly missed follow-
up doctor appointments during the time she complained about problems with her hand
and wrist. Additionally, since incurring the allegedly debilitating injuries, Barnett
complained about wrist pain only six times during numerous doctor visits.




      2
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          2
       On April 26, 2000, Barnett filed for Social Security benefits, requesting an
evidentiary hearing to evaluate her eligibility. On her Disability Supplemental
Interview Outline (Disability Outline), Barnett indicated the tasks she continued to
perform since her disability, including personal hygiene and most household tasks.
However, during the evidentiary hearing, Barnett testified she could not manipulate
her fingers or use her right wrist.

       Following the five-step procedure outlined in the Social Security regulations,
the ALJ determined Barnett was not entitled to disability benefits. Concluding
Barnett’s testimony regarding her impairment was not entirely credible, the ALJ
found Barnett could (1) carry or lift twenty pounds occasionally, and ten pounds
frequently; (2) sit, walk, and stand for the duration of a normal workday; and (3) pull
and push without limitation. Because Barnett’s past relevant work as a housekeeper
or assembly line worker was not precluded by these limitations, the ALJ determined
Barnett was not entitled to disability benefits under the Social Security Act. The
Appeals Council affirmed, and the district court concluded substantial evidence
supported the ALJ’s decision. Barnett appeals the district court’s conclusion that
substantial evidence exists to support the ALJ’s finding Barnett could perform her
past occupations as a housekeeper or an assembly line worker.

II.    DISCUSSION
       “We review the Commissioner’s decision to deny Social Security benefits to
determine if the decision is supported by substantial evidence on the whole record.”
Patrick v. Barnhart, 323 F.3d 592, 595 (8th Cir. 2003) (citation omitted). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might
accept it as adequate to support a decision.” Id. (citation omitted). “In undertaking
this analysis, our court ‘should neither consider a claim de novo, nor abdicate its
function to carefully analyze the entire record.’” Id. (citation omitted). “[B]efore we
can reverse we must find that it would not be possible for any reasonable fact-finder



                                          3
to come to the conclusion reached by the [ALJ].” Menendez-Donis v. Ashcroft, No.
02-3692, 2004 WL 307451, at *2 (8th Cir. Feb. 19, 2004).

       The thrust of Barnett’s attack against the ALJ’s determination rests on Dr.
Brandt’s physical examinations. Dr. Brandt’s examination notes do not tip the
disability scale in Barnett’s favor. Dr. Brandt’s physical exams revealed minimal
motion of the right hand or wrist, painful motion, decreased sensation and strength,
and positive Tinel’s and Phalen’s signs. Dr. Brandt also recommended Barnett be
evaluated for possible wrist fusion as a “salvage procedure.” Notwithstanding Dr.
Brandt’s findings and possible treatment, Dr. Brandt noted Barnett had good
sensation, nerve function, and motor function. Dr. Brandt also did not limit the work
Barnett could perform and did not opine Barnett’s impairments impacted her ability
to perform her past occupations. Similarly, Dr. Russell did not impose any limitations
or offer an opinion on Barnett’s ability to perform her past occupations. Without
such information, we cannot conclude the ALJ erred in its finding, especially in light
of other evidence in the record.3

       On her Disability Outline, Barnett indicated she could bathe and dress without
assistance, do laundry, wash dishes, vacuum and sweep, take out the trash, and shop
for groceries and clothes. Barnett also indicated she could pay bills and count
change. Further, Barnett noted she walked for exercise and attended church. The
activities Barnett listed support the ALJ’s conclusion Barnett failed to show she could
not perform the job of a housekeeper or an assembly line worker. Indeed, the


      3
       To the extent Barnett argues the ALJ erred because Barnett cannot perform
specific duties required in her prior employment, we reject Barnett’s contentions. As
this court has noted, the ALJ may determine a claimant can perform the claimant’s
past occupation based on “[t]he functional demands and job duties of the occupation
as generally required by employers throughout the national economy.” Evans v.
Shalala, 21 F.3d 832, 833-34 (8th Cir. 1994) (quoting S.S.R. 82-61, 1975
Soc.Sec.Rep. 836, 838 (West 1983)). Cf. 20 C.F.R. § 404.1560(b)(2) (2003).

                                          4
activities Barnett listed on the Disability Outline encompass many of the tasks one
would perform in housekeeping or assembly line work. A person would lift ten
pounds or less, stand for a period of time, sit for a period of time, and push and pull
while engaging in these common household tasks. Thus, each task the ALJ found
Barnett could manage–lifting ten pounds frequently, sitting and standing during the
workday, and pushing or pulling–are supported by substantial evidence.

III.   CONCLUSION
       For the forgoing reasons, we affirm.
                       ______________________________




                                          5